Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
DETAILED ACTION
Response to Arguments
35 USC § 112
Applicant’s arguments, see Applicant Arguments/Remarks filed 8/19/2021, with respect to Claims 6 and 19 have been fully considered and are persuasive.  The rejection of these claims has been withdrawn.

35 USC § 101
Applicant’s arguments, see Applicant Arguments/Remarks filed 8/19/2021, with respect to Claims 1-20 have been fully considered and are persuasive.  The rejection of claims have been withdrawn.
The claims are eligible as they recite limitations that integrate the abstract idea into a practical application by improving technology.

 35 USC § 103
	Applicant’s arguments, see Applicant Arguments/Remarks filed 8/19/2021, with respect to Claim 1 have been fully considered and are persuasive.  The rejection of claim 1 has been withdrawn.


Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 1-20 are allowed.
Claim 1 and 11 are allowed because the closest prior art, Hitachi, Woyte, Renner, Guha, Flammer, Monforte, Kerrigan, Bixel, Yen, Yoshida, and Li, either singularly or in combination, fail to anticipate or render obvious determining, at the first node, a first time offset based on the first cross-correlation, wherein the first time offset indicates a first delay between a first voltage fluctuation included in the first voltage time series and a second voltage fluctuation included in the second voltage time series; and computing, at the first node, a first wind vector based on the first location, the second location, and the first time offset, wherein the first wind vector indicates one or more points in time when solar power generation decreases at one or more locations within the network, in combination with all other limitations in the claim as claimed and defined by applicant.

Claim 20 is allowed because the closest prior art, Hitachi, Woyte, Renner, Guha, Flammer, Monforte, Kerrigan, Bixel, Yen, Yoshida, and Li, either singularly or in combination, fail to anticipate or render obvious determining a first time offset based on the first cross-correlation, wherein the first time offset indicates a first delay between a first voltage fluctuation included in the first voltage time series and a second voltage fluctuation included in the second voltage time series, and computing a first wind vector based on the first location, the second location, and the first time offset, wherein the first 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
George H. Flammer (US 2014/0012524), submitted in IDS dated 4/2/2020, discloses managing a power grid. When a given node detects a particular type of fluctuation (i.e., an "event"), the node generates a timestamped event classification that reflects the type of event and a time when the event occurred.
Yasuo Yoshida (US 2007/0035135) discloses wind power a generation output calculation means that integrates difference between power outputs calculated based on measurements by the laser aerovane and the second aerovane while referring to a windmill performance curve indicating output power of the wind power generator with respect to wind velocity, and determines a difference between amounts of generated power.

Ling-Ling Li et al., “Short-term output power forecasting of photovoltaic systems based on the deep belief net”, Advances in Mechanical Engineering, 2017, Vol. 9(9) 1–13, proposes an output power forecasting model that uses a correlation between output power and environmental factors including wind speed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER SATANOVSKY whose telephone number is (571)270-5819.  The examiner can normally be reached on M-F: 9 am-5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on 571-272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/ALEXANDER SATANOVSKY/
Primary Examiner, Art Unit 2857